DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-13 are pending. Claims 12 and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/20.
 Claims 1-11 are currently under consideration for patentability under 37 CFR 1.104.

Terminal Disclaimer
The terminal disclaimers filed on 3/4/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7,807,155; 8,012,477; 8,119,131; and 9,765,140 have been reviewed and are NOT accepted. The terminal disclaimer was not signed by applicant, patentee, or attorney or agent of record. See the Terminal Disclaimer review decision mailed 3/4/21.

Objections Withdrawn
The objection to the specification for the improper use of trademarks is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. 

The rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for prevention of any disease or disorder, or treatment of all “IL-17 mediated diseases” is withdrawn in light of applicant’s amendments thereto. 


Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-22 of U.S. Patent No. 7,807,155. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating an IL-17-mediated disease or disorder, comprising administering an effective amount of a monoclonal anti-IL-17 antibody or antigen binding 
The ’155 patent claims a method for treating an IL-17 mediated inflammatory condition or IL-17 mediated autoimmune disorder comprising administering an antibody that has identical CDRs and VH/VL sequences (see claims 18-22). The SEQ ID NOs of the ‘155 patent antibody represent the same sequences as the identical SEQ ID NO of the instant application antibody. The ‘155 antibody can be a human antibody, similar to instant claim 3 (see e.g. claim 9 and 19). The disease treated can be rheumatoid arthritis or psoriasis (see e.g. claims 21-22). 
The instant claims differ from the ‘155 patent claims because the instant claims require process steps to produce the antibody from a nucleic acid by culturing a host cell, expressing the antibody, and recovering the antibody. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, that an antibody could be produced with routine procedures by using a host cell comprising a nucleic acid encoding the antibody. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Here, one of skill in the art would have been aware of routine methods to introduce a nucleic acid and produce a recombinant protein. The advantages of such a method are lower cost than producing in an immunized animal, and the antibody production can be scaled up for producing larger quantities of antibody. Therefore, it would have been obvious to one of skill in the art to produce the identical antibody of the ‘155 patent using a routine recombinant protein production method as in the instant claims, with a reasonable expectation of success. 

2. Claims 1-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-22 of U.S. Patent No. 7,807,155 in view of Lobo et al (J Pharm Sci. 2004 Nov;93(11):2645-68) and further in view of Montano et al (J Immunol 2002; 168:224-231). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating an IL-17-mediated disease or disorder, comprising administering an effective amount of a monoclonal anti-IL-17 antibody or antigen binding fragment thereof to a patient in need thereof, wherein the anti-IL-17 antibody or antigen binding fragment thereof is produced by culturing a host cell comprising nucleic acids encoding the CDRs of the AIN457 antibodies as described in Table 12 and claim 1 of the instant disclosure. The claimed method also requires specific functions of the antibody, including an IC50 of about 5 nM or less for inhibition of IL-6 produced by 1 nM of human IL-17 in human dermal fibroblasts. The claimed CDRs are to two versions of the AIN-457 antibody, which also known as secukinumab. 
The ’155 patent claims as applied to instant claims 1-3 is set forth above.  
The instant claims further differ from the ‘155 patent claims because the instant claims require an IgG1/kappa chain, and recites several functional properties of the antibody. 
Lobo teaches that in humans, there are five isotypes of antibodies, of which IgG is one isotype (see e.g. page 2645, right column). Lobo further teaches that IgG has properties that are desirable for a therapeutic, including the smallest molecular weight, highest serum concentration, and longest serum half-life (see e.g. Table 3). This longer half-life is due to binding to FcRn, which is highest for IgG (see e.g. 2651, right column). 
Montano et al teach the influence of the isotype of the light chain on properties of an IgG (see e.g. abstract). Montano et al teaches that IgG1 clears most rapidly of the IgG subclasses (see page 228, left column). Benefits for using a kappa light chain over a lambda light chain include more rapid intracellular assembly of the IgG molecules (see page 226, right column) and lower Kd values, which indicate higher affinity for binding (see page 228-229, section titled “Kinetics of Ag binding by Abs of different isotype, and Table I).  
It would have been obvious to one of skill in the art to select the IgG1 kappa isotype for the antibody, because it is a therapeutic advantage to have longer serum half-life, to increase therapeutic effect over time, and reduce the number of administrations overall. Further, if a kappa light chain is used, the antibody could be assembled intracellularly more quickly, which could lead to more rapid production of the antibody for manufacturing purposes, and any increase in affinity is useful for lowering dose, since less of the antibody will be needed to bind the target to produce a therapeutic effect. Introducing specific CDRs on an IgG1 kappa antibody backbone would be possible with routine molecular techniques, and therefore one of skill in the art would find the results of modifying the 
	Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosing amounts, sequencing, timing, and administration form, since it is the normal desire of scientists or artisans to improve upon what is already generally known. Optimizing delivery of a therapeutic is routine in the art, and provides benefits such as decrease side effects from over-medicating, increased efficacy, and greater compliance by reducing the number of administrations necessary. The determination of the maximally effective dose for any given drug is a matter of routine experimentation using well-established methods in the field and produces predictable results.  According to MPEP 2144.05, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Here there is no demonstration that the dosing claimed is critical, and would not be readily determined with routine optimization procedures. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc, v. Biocraft Laboratories Inc.. 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling. 897 F.2d 

3. Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-22 of U.S. Patent No. 7,807,155 in view of Lobo et al (J Pharm Sci. 2004 Nov;93(11):2645-68) and Montano et al (J Immunol 2002; 168:224-231) and further in view of Chabaud et al (Arthritis Rheum. 2001 Jun;44(6):1293-303). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating an IL-17-mediated disease or disorder, comprising administering an effective amount of a monoclonal anti-IL-17 antibody or antigen binding fragment thereof to a patient in need thereof, wherein the anti-IL-17 antibody or antigen binding fragment thereof is produced by culturing a host cell comprising nucleic acids encoding the CDRs of the AIN457 antibodies as described in Table 12 and claim 1 of the instant disclosure. The claimed method also requires specific functions of the antibody, including an IC50 of about 5 nM or less for inhibition of IL-6 produced by 1 nM of human IL-17 in human dermal fibroblasts. The claimed CDRs are to two versions of the AIN-457 antibody, which also known as secukinumab. 
The application of the ’155 patent claims, Lobo and Montano to instant claims 1-9 and 11 is set forth above.  
The instant claims further differ from the ‘155 patent claims, lobo, and Montano because the instant claims require administration of a second agent with the anti-IL-17 antibody (instant claim 10). 
Chabaud teaches combination of soluble TNFalpha receptor with a soluble IL-17R receptor which functions to block IL-17 function (see e.g. page 1293, right column to 1294, left column, and Figures 1 and 2). Chabaud reaches that IL-17 shares properties with IL-1 and TNFalpha (see e.g. page 1293, right column).  Combining IL-17 with IL-1 or TNFalpha often leads to synergistic or additive effects (see e.g. page 1294, left column). This synergistic effect suggest that targeting multiple proinflammatory pathways may be more effective than targeting a single effector (see e.g. page 1294, left column). When the inhibitors of IL-17, IL-1 and TNFR were combined in synovium explants, the effects were greater than each inhibitor alone ( see e.g. Figure 2). Further, the administration of the three agents produced greater inhibition of IL-6 production at lower concentrations (see e.g. Figure 3). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to combine the antibody of the reference patent with antagonists of TNFR and IL-1R to produce a synergistic blockade of cytokines that are known to potentiate rheumatoid arthritis. The Supreme Court 

4. Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 13-16 of U.S. Patent No. 8,119,131. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating an IL-17-mediated disease or disorder, comprising administering an effective amount of a monoclonal anti-IL-17 antibody or antigen binding fragment thereof to a patient in need thereof, wherein the anti-IL-17 antibody or antigen binding fragment thereof is produced by culturing a host cell comprising nucleic acids encoding the CDRs of the AIN457 antibodies as described in Table 12 and claim 1 of the instant disclosure. The claimed method also requires specific functions of the antibody, including an IC50 of about 5 nM or less for inhibition of IL-6 produced by 1 nM of human IL-17 in human dermal fibroblasts. The claimed CDRs are to two versions of the AIN-457 antibody, which also known as secukinumab. 
The ’131 patent claims a method for treating an IL-17 mediated inflammatory condition or IL-17 mediated autoimmune disorder  comprising administering an antibody that has identical CDRs and VH/VL sequences (see claims 10 and 13-16). The SEQ ID NOs of the ‘131 patent antibody represent the same sequences as the identical SEQ ID NO of the instant application antibody, and the antibody can be 
The instant claims differ from the ‘131 patent claims because the instant claims require process steps to produce the antibody from a nucleic acid by culturing a host cell, expressing the antibody, and recovering the antibody. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, that an antibody could be produced with routine procedures by using a host cell comprising a nucleic acid encoding the antibody. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Here, one of skill in the art would have been aware of routine methods to introduce a nucleic acid and produce a recombinant protein. The advantages of such a method are lower cost than producing in an immunized animal, and the antibody production can be scaled up for producing larger quantities of antibody. Therefore, it would have been obvious to one of skill in the art to produce the identical antibody of the ‘131 patent using a routine recombinant protein production method as in the instant claims, with a reasonable expectation of success. 

5. Claims 1-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 13-16 of U.S. Patent No. 8,119,131 in view of Lobo et al (J Pharm Sci. 2004 Nov;93(11):2645-68) and further in view of Montano et al (J Immunol 2002; 168:224-231). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating an IL-17-mediated disease or disorder, comprising administering an effective amount of a monoclonal anti-IL-17 antibody or antigen binding fragment thereof to a patient in need thereof, wherein the anti-IL-17 antibody or antigen binding fragment thereof is produced by culturing a host cell comprising nucleic acids encoding the CDRs of the AIN457 antibodies as described in Table 12 and claim 1 of the instant disclosure. The claimed method also requires specific functions of the antibody, including an IC50 of about 5 nM or less for inhibition of IL-6 produced by 1 nM of human IL-17 in human dermal fibroblasts. The claimed CDRs are to two versions of the AIN-457 antibody, which also known as secukinumab. 
The application of the ’131 patent claims to instant claims 1-3 is set forth above.  

Lobo teaches that in humans, there are five isotypes of antibodies, of which IgG is one isotype (see e.g. page 2645, right column). Lobo further teaches that IgG has properties that are desirable for a therapeutic, including the smallest molecular weight, highest serum concentration, and longest serum half-life (see e.g. Table 3). This longer half-life is due to binding to FcRn, which is highest for IgG (see e.g. 2651, right column). 
Montano et al teach the influence of the isotype of the light chain on properties of an IgG (see e.g. abstract). Montano et al teaches that IgG1 clears most rapidly of the IgG subclasses (see page 228, left column). Benefits for using a kappa light chain over a lambda light chain include more rapid intracellular assembly of the IgG molecules (see page 226, right column) and lower Kd values, which indicate higher affinity for binding (see page 228-229, section titled “Kinetics of Ag binding by Abs of different isotype, and Table I).  
It would have been obvious to one of skill in the art to select the IgG1 kappa isotype for the antibody, because it is a therapeutic advantage to have longer serum half-life, to increase therapeutic effect over time, and reduce the number of administrations overall. Further, if a kappa light chain is used, the antibody could be assembled intracellularly more quickly, which could lead to more rapid production of the antibody for manufacturing purposes, and any increase in affinity is useful for lowering dose, since less of the antibody will be needed to bind the target to produce a therapeutic effect. Introducing specific CDRs on an IgG1 kappa antibody backbone would be possible with routine molecular techniques, and therefore one of skill in the art would find the results of modifying the antibody to use a specific isotype to be predictable, and have a reasonable expectation of success. Therefore, the advantages of small molecular weight, higher serum concentration, longer serum half-life, and increased production provide the motivation to modify the reference patent above with the teachings of Lobo and Montano. Additionally, production of the antibody with the CDRs of the reference patent with the IgG1 kappa chain of Lobo and Montano would inherently produce the binding properties of instant claims 5-6, since these properties are derived from the specific CDRs and the surrounding antibody structure, which would be the same as described in the instant claims. 
	Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosing amounts, sequencing, timing, and administration form, since it is the normal desire of scientists or artisans to improve upon what is already generally known. Optimizing delivery of a therapeutic is routine in the art, and provides benefits such as decrease side effects from over-medicating, increased 

6. Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 13-16 of U.S. Patent No. 8,119,131 in view of Lobo et al (J Pharm Sci. 2004 Nov;93(11):2645-68) and Montano et al (J Immunol 2002; 168:224-231) and further in view of Chabaud et al (Arthritis Rheum. 2001 Jun;44(6):1293-303). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating an IL-17-mediated disease or disorder, comprising administering an effective amount of a monoclonal anti-IL-17 antibody or antigen binding fragment thereof to a patient in need thereof, wherein the anti-IL-17 antibody or antigen binding fragment thereof is produced by culturing a host cell comprising nucleic acids encoding the CDRs of the 
The application of the ’131 patent claims, Lobo and Montano to instant claims 1-9 and 11 is set forth above.  
The instant claims further differ from the ‘131 patent claims, Lobo, and Montano because the instant claims require administration of a second agent with the anti-IL-17 antibody (instant claim 10). 
Chabaud teaches combination of soluble TNFalpha receptor with a soluble IL-17R receptor which functions to block IL-17 function (see e.g. page 1293, right column to 1294, left column, and Figures 1 and 2). Chabaud reaches that IL-17 shares properties with IL-1 and TNFalpha (see e.g. page 1293, right column).  Combining IL-17 with IL-1 or TNFalpha often leads to synergistic or additive effects (see e.g. page 1294, left column). This synergistic effect suggest that targeting multiple proinflammatory pathways may be more effective than targeting a single effector (see e.g. page 1294, left column). When the inhibitors of IL-17, IL-1 and TNFR were combined in synovium explants, the effects were greater than each inhibitor alone ( see e.g. Figure 2). Further, the administration of the three agents produced greater inhibition of IL-6 production at lower concentrations (see e.g. Figure 3). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to combine the antibody of the reference patent with antagonists of TNFR and IL-1R to produce a synergistic blockade of cytokines that are known to potentiate rheumatoid arithritis. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Here, Chabaud teaches that IL-17 inhibitors can additively or synergistically combine with IL-1R and TNFR inhibitors to lower inflammatory cytokines in tissues from rheumatoid arthritis patients. This model provides evidence that targeting the complex interaction between immune cells in Rheumatoid arthritis by inhibiting IL-17 in combination with inhibition of another inflammatory effector would reasonably be predicted to have increased effects over either agent alone. This could increase the efficacy and percentage of patients that respond to therapy (see page 1301, right column). Further, the possibility of synergistic effects of the two agents when combined could lower the dose of each individual agent and 

7. Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,765,140. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating an IL-17-mediated disease or disorder, comprising administering an effective amount of a monoclonal anti-IL-17 antibody or antigen binding fragment thereof to a patient in need thereof, wherein the anti-IL-17 antibody or antigen binding fragment thereof is produced by culturing a host cell comprising nucleic acids encoding the CDRs of the AIN457 antibodies as described in Table 12 and claim 1 of the instant disclosure. The claimed method also requires specific functions of the antibody, including an IC50 of about 5 nM or less for inhibition of IL-6 produced by 1 nM of human IL-17 in human dermal fibroblasts. The claimed CDRs are to two versions of the AIN-457 antibody, which also known as secukinumab. 
The ’140 patent claims a method for treating an IL-17 mediated inflammatory condition or IL-17 mediated autoimmune disorder comprising administering an antibody that has identical CDRs and VH/VL sequences (see claims 1-3). The SEQ ID NOs of the ‘140 patent antibody represent the same sequences as the identical SEQ ID NO of the instant application antibody, and the antibody can be a human antibody. (see e.g. claims 1-3).  The antibody has the property of being capable of inhibiting by 50% the activity of 1 nM human IL17, wherein the inhibiting is measured using an assay employing human IL-17 to induce production of IL-6, and inhibiting the binding of IL-17 to the receptor (se e.g. claim 1). The antibody can be used to treat psoriasis, psoriatic arthritis, ankylosing spondylitis, and other disorders (see e.g. claims 1-3).
The instant claims differ from the ‘140 patent claims because the instant claims require process steps to produce the antibody from a nucleic acid by culturing a host cell, expressing the antibody, and recovering the antibody. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, that an antibody could be produced with routine procedures by using a host cell comprising a nucleic acid encoding the antibody. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous . 

8. Claims 1-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,765,140 in view of Lobo et al (J Pharm Sci. 2004 Nov;93(11):2645-68) and further in view of Montano et al (J Immunol 2002; 168:224-231). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating an IL-17-mediated disease or disorder, comprising administering an effective amount of a monoclonal anti-IL-17 antibody or antigen binding fragment thereof to a patient in need thereof, wherein the anti-IL-17 antibody or antigen binding fragment thereof is produced by culturing a host cell comprising nucleic acids encoding the CDRs of the AIN457 antibodies as described in Table 12 and claim 1 of the instant disclosure. The claimed method also requires specific functions of the antibody, including an IC50 of about 5 nM or less for inhibition of IL-6 produced by 1 nM of human IL-17 in human dermal fibroblasts. The claimed CDRs are to two versions of the AIN-457 antibody, which also known as secukinumab. 
The application of the ’140 patent claims to instant claims 1-3 is set forth above.  
The instant claims further differ from the ‘140 patent claims because the instant claims require an IgG1/kappa chain, and recites several functional properties of the antibody. 
Lobo teaches that in humans, there are five isotypes of antibodies, of which IgG is one isotype (see e.g. page 2645, right column). Lobo further teaches that IgG has properties that are desirable for a therapeutic, including the smallest molecular weight, highest serum concentration, and longest serum half-life (see e.g. Table 3). This longer half-life is due to binding to FcRn, which is highest for IgG (see e.g. 2651, right column). 
Montano et al teach the influence of the isotype of the light chain on properties of an IgG (see e.g. abstract). Montano et al teaches that IgG1 clears most rapidly of the IgG subclasses (see page 228, 
It would have been obvious to one of skill in the art to select the IgG1 kappa isotype for the antibody, because it is a therapeutic advantage to have longer serum half-life, to increase therapeutic effect over time, and reduce the number of administrations overall. Further, if a kappa light chain is used, the antibody could be assembled intracellularly more quickly, which could lead to more rapid production of the antibody for manufacturing purposes, and any increase in affinity is useful for lowering dose, since less of the antibody will be needed to bind the target to produce a therapeutic effect. Introducing specific CDRs on an IgG1 kappa antibody backbone would be possible with routine molecular techniques, and therefore one of skill in the art would find the results of modifying the antibody to use a specific isotype to be predictable. Therefore, the advantages of small molecular weight, higher serum concentration, longer serum half-life, and increased production provide the motivation to modify the reference patent above with the teachings of Lobo and Montano. Additionally, production of the antibody with the CDRs of the reference patent with the IgG1 kappa chain of Lobo and Montano would inherently produce the binding properties of instant claims 5-6, since these properties are derived from the specific CDRs and the surrounding antibody structure, which would be the same as described in the instant claims. 
	Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosing amounts, sequencing, timing, and administration form, since it is the normal desire of scientists or artisans to improve upon what is already generally known. Optimizing delivery of a therapeutic is routine in the art, and provides benefits such as decrease side effects from over-medicating, increased efficacy, and greater compliance by reducing the number of administrations necessary. The determination of the maximally effective dose for any given drug is a matter of routine experimentation using well-established methods in the field and produces predictable results.  According to MPEP 2144.05, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Here there is no demonstration that the dosing claimed is critical, and would not be readily determined with routine optimization procedures. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process 

9. Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,012,477. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating an IL-17-mediated disease or disorder, comprising administering an effective amount of a monoclonal anti-IL-17 antibody or antigen binding fragment thereof to a patient in need thereof, wherein the anti-IL-17 antibody or antigen binding fragment thereof is produced by culturing a host cell comprising nucleic acids encoding the CDRs of the AIN457 antibodies as described in Table 12 and claim 1 of the instant disclosure. The claimed method also requires specific functions of the antibody, including an IC50 of about 5 nM or less for inhibition of IL-6 produced by 1 nM of human IL-17 in human dermal fibroblasts. The claimed CDRs are to two versions of the AIN-457 antibody, which also known as secukinumab. The instant specification lists cancer as an encompassed disease (see e.g. paragraph [0097] of the published application)
The ’477 patent claims a method for treating multiple myeloma comprising administering an antibody that has identical CDRs and VH/VL sequences (see claims 1-6). Multiple myeloma is a form of cancer, and therefore would read on an “IL-17 mediated disease or disorder.” The SEQ ID NOs of the ‘477 patent antibody represent the same sequences as the identical SEQ ID NO of the instant application antibody, and the antibody can be a human antibody. (see e.g. claims 1-6). The antibody is a human antibody (see e.g. claim 5). 

It would have been obvious to one with ordinary skill in the art, at the time of the invention, that an antibody could be produced with routine procedures by using a host cell comprising a nucleic acid encoding the antibody. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Here, one of skill in the art would have been aware of routine methods to introduce a nucleic acid and produce a recombinant protein. The advantages of such a method are lower cost than producing in an immunized animal, and the antibody production can be scaled up for producing larger quantities of antibody. Therefore, it would have been obvious to one of skill in the art to produce the identical antibody of the ‘477 patent using a routine recombinant protein production method as in the instant claims. 

10. Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,012,477 in view of Lobo et al (J Pharm Sci. 2004 Nov;93(11):2645-68) and further in view of Montano et al (J Immunol 2002; 168:224-231). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating an IL-17-mediated disease or disorder, comprising administering an effective amount of a monoclonal anti-IL-17 antibody or antigen binding fragment thereof to a patient in need thereof, wherein the anti-IL-17 antibody or antigen binding fragment thereof is produced by culturing a host cell comprising nucleic acids encoding the CDRs of the AIN457 antibodies as described in Table 12 and claim 1 of the instant disclosure. The claimed method also requires specific functions of the antibody, including an IC50 of about 5 nM or less for inhibition of IL-6 produced by 1 nM of human IL-17 in human dermal fibroblasts. The claimed CDRs are to two versions of the AIN-457 antibody, which also known as secukinumab. The instant specification lists cancer as an encompassed disease (see e.g. paragraph [0097] of the published application)
The application of the ’477 patent claims to instant claims 1-3 is set forth above.  

Lobo teaches that in humans, there are five isotypes of antibodies, of which IgG is one isotype (see e.g. page 2645, right column). Lobo further teaches that IgG has properties that are desirable for a therapeutic, including the smallest molecular weight, highest serum concentration, and longest serum half-life (see e.g. Table 3). This longer half-life is due to binding to FcRn, which is highest for IgG (see e.g. 2651, right column). 
Montano et al teach the influence of the isotype of the light chain on properties of an IgG (see e.g. abstract). Montano et al teaches that IgG1 clears most rapidly of the IgG subclasses (see page 228, left column). Benefits for using a kappa light chain over a lambda light chain include more rapid intracellular assembly of the IgG molecules (see page 226, right column) and lower Kd values, which indicate higher affinity for binding (see page 228-229, section titled “Kinetics of Ag binding by Abs of different isotype, and Table I).  
It would have been obvious to one of skill in the art to select the IgG1 kappa isotype for the antibody, because it is a therapeutic advantage to have longer serum half-life, to increase therapeutic effect over time, and reduce the number of administrations overall. Further, if a kappa light chain is used, the antibody could be assembled intracellularly more quickly, which could lead to more rapid production of the antibody for manufacturing purposes, and any increase in affinity is useful for lowering dose, since less of the antibody will be needed to bind the target to produce a therapeutic effect. Introducing specific CDRs on an IgG1 kappa antibody backbone would be possible with routine molecular techniques, and therefore one of skill in the art would find the results of modifying the antibody to use a specific isotype to be predictable. Therefore, the advantages of small molecular weight, higher serum concentration, longer serum half-life, and increased production provide the motivation to modify the reference patent above with the teachings of Lobo and Montano. Additionally, production of the antibody with the CDRs of the reference patent with the IgG1 kappa chain of Lobo and Montano would inherently produce the binding properties of instant claims 5-6, since these properties are derived from the specific CDRs and the surrounding antibody structure, which would be the same as described in the instant claims. 
	Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosing amounts, sequencing, timing, and administration form, since it is the normal desire of scientists or artisans to improve upon what is already generally known. Optimizing delivery of a therapeutic is routine in the art, and provides benefits such as decrease side effects from over-medicating, increased 

Applicant’s Arguments for all Double Patenting Rejections Above
Applicant argues:
1. Applicant requests withdrawal of the rejections in light of the terminal disclaimers filed with the response. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As stated above, the terminal disclaimers filed on 3/4/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7,807,155; 
An examination of this application reveals that there is not an attorney of record on file due to a lack of an official power of attorney of record.    In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Conclusion
	No claim is allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        6/2/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645